Citation Nr: 0519177	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for nummular dermatitis 
and chronic dermatophyosis (skin condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.  In March 2000, the RO denied as not well 
grounded the claim of service connection for a skin 
condition.  In response to the enactment of the Veterans 
Claims Assistance Act (VCAA), the RO readjudicated the claim 
in June 2001.  In that decision, the RO denied the claim of 
service connection for a skin condition and the veteran 
submitted a timely appeal of the adverse determination.

In August 1995, the RO denied service connection for a skin 
condition.  The veteran was provided notice of the 
determination but did not appeal.  In January 1998, the RO 
denied the veteran's request to reopen the claim of service 
connection for a skin condition.  The veteran was provided 
notice of the adverse determination; however, he failed to 
file an appeal.  The August 1995 and January 1998 RO 
decisions are final.  Thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. § 5108, 7105.  In 
June 2001, the RO reopened and denied the claim for service 
connection for a skin condition.  However, irrespective of 
the RO's action in June 2001, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for a skin disorder.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page.  

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge.

In October 2003, the Board remanded this matter for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.  


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a skin condition.  The RO notified the 
veteran of that decision and his appellate rights; the 
veteran did not appeal this determination and the decision 
became final.

2.  Evidence added to the record since January 1998 is new, 
in that it is not cumulative and was not previously 
considered by decisionmakers, and material, because it bears 
directly and substantially on the issue on appeal, and is so 
significant that it must be considered in order to fairly 
decide the merits of the case. 

3.  The medical evidence in this case does not show that the 
veteran's skin condition had its onset in service.


CONCLUSION OF LAW

1.  Evidence added to the record since the January 1998 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a skin condition is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2001); 38 C.F.R. § 20.1103 (2004). 

2.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Regarding an attempt to reopen a finally decided claim of 
service connection, the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in letters dated in April 2001 and March 2004, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim for service 
connection, and for reopening a finally decided claim, as 
well as the types of evidence VA would assist him in 
obtaining.  The veteran was also informed that this evidence 
could consist of medical records, medical opinions, and/or a 
statement from his doctor.  Moreover, the RO invited the 
veteran to submit information relevant to his appeal.  

In addition, the veteran and his representative were provided 
with a copy of the March 2000 and June 2001 rating decisions, 
a May 2002 Statement of the Case and a January 2005 
Supplemental Statement of the Case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, as well as the March 2004 RO letter, 
the veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service records, post-service medical records, including VA 
and private treatment reports, the veteran's testimony before 
the RO and also before the Board, and statements submitted by 
the veteran and his representative in support of his claim.  
In addition, this matter was previously remanded for 
additional development and adjudication, to include the 
acquisition of additional outpatient medical records related 
to the veteran's claim.  In response to the Board's remand, 
additional VA medical records have been associated with the 
veteran's file.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO in August 
1999.

In August 1995, the RO denied service connection for a skin 
condition.  The veteran was provided notice of the 
determination but did not appeal.  In January 1998, the RO 
denied the veteran's request to reopen the claim of service 
connection for a skin condition.  The veteran was provided 
notice of the adverse determination, but did not file an 
appeal.  The decision therefore became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his claim in 
August 1999, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the January 
1998 rating decision includes VA medical records, testimony 
of the veteran and his spouse before the RO and before the 
Board, and statements and written argument submitted by or on 
behalf of the veteran.

Of particular significance are the VA medical records 
indicating that the veteran suffers from a skin condition, 
and testimony before the RO and the Board indicating that the 
veteran's condition may have originated on active duty.  This 
evidence bears directly and substantially upon the specific 
matter under consideration.  This evidence is also neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection for this condition 
is reopened.

III.  Service connection for a skin condition.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, it is clear that the veteran has been diagnosed 
with a skin condition, specifically nummular dermatitis and 
chronic dermatophyosis.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's condition had its onset during service.  

The service medical records in this case show that the 
veteran was seen in service after being stung on his left 
foot by a sea urchin.  He sought treatment for pain and 
itching.  A July 1970 treatment note indicated that the 
veteran's foot was healing well from this encounter and that 
Neosporin was applied to the affected area.  The veteran's 
service records also note that the veteran sought treatment 
in September 1970 for a rash on his left great toe.  The 
impression was tinea pedia and an ointment was prescribed.  
Other than this, the veteran's service records are silent 
with respect to a skin condition.  And neither the veteran's 
discharge examination dated in March 1971, nor the 
accompanying report of medical history, noted any kind of 
skin condition.

The first indication of the veteran's condition in the record 
is found in testimony before the RO in April 2002.  Here, the 
veteran's spouse stated that the veteran suffered from this 
condition as early as 1978, when they married.  There is, 
however, no indication of a skin condition in the veteran's 
medical records until an August 1988 Report of Medical 
Examination from the veteran's Naval Reserve service, which 
noted a fungal rash.  After 1988, medical records associated 
with the veteran's claims file indicate a diagnosis and 
report treatment for the veteran's condition.

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for the veteran's 
skin condition.  While there is some indication that the 
veteran sought treatment in service for a rash to his left 
great toe and also sought treatment for an encounter with a 
sea urchin, there is no indication that there was any kind of 
chronic or ongoing problem with respect to the veteran's left 
foot, and what little evidence there is in the service 
records indicates that the veteran's condition was healing 
well (at least with respect to the sea urchin).  The Board 
also notes that no skin condition was noted on the veteran's 
separation examination or report of medical history in March 
1971, and there is no indication of any skin condition 
anywhere in the veteran's medical records, including his 
Naval Reserve examination reports, until 1988, a full 17 
years after service 

Service connection is therefore not warranted for a skin 
disorder.  Although the Board does not doubt the veteran's 
sincerity in believing that his condition is a result of his 
time on active duty service, the Board notes that, as a 
layperson, the veteran is not by law competent to offer such 
a diagnosis or suggest a possible medical etiology for his 
condition; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the weight of the medical evidence is against 
a finding that the veteran's current skin condition is 
related to service.  And, without medical evidence linking 
his condition with active duty, there is no basis upon which 
to establish service connection.  Service connection for a 
skin condition must therefore be denied.  






ORDER

Service connection for a skin condition is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


